Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1 and 4A-4D) in the reply filed on 7/28/2021 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/28/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one lesser deformation portion axially between a pair of said greater deformation portions” of claim 1 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein there is at least one less deformation portion having deformations, and said at least one lesser deformation portion axially between a pair of said greater deformation portions.” in lines 8-9 which is unclear if lesser deformation is directed to the depth of the grooves or the amount of grooves. Applicant argued that the lesser deformation portion that includes deformations between a pair of greater deformation portions is shown in Figures 4A, 4C, and 4D, however, Figure 4D and [0059] show and describes two ends having different amounts of deformations and the grooves 202 can be spaced uniformly or variable along the axial length but does not describe being between a pair of greater deformation portions. Fig. 4C and [0058] show and describes a portion between a pair of deformation portions at the axial ends, however, the portion between the pair have equal amounts of grooves to the pair of deformation portions. For examination purposes, claim 1 will be interpreted as having at least one deformation portion between a pair of deformation portions at the axial ends. 
Claim 1 recites “wherein there are plural greater deformation portions…each having a plurality of deformations spaced by a first distance” in lines 5-7 and “wherein said first distance is greater than a second distance between said deformations in said at least one lesser deformation portion” in lines 10-11 which is unclear of which portion is the greater deformation portion and the lesser deformation portion as previously 
All dependent claims of these claims are rejected under 112th second paragraph by virtue of their dependency. Thus, claims 2-8 and 15-19 are rejected under 112th second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-8 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GKN Automotive AG (GB 2242959 hereinafter “GKN”).

The following contains an alternate interpretation of GKN than the previous Office Action. 

In regard to claims 1-3 and 6, GKN discloses a drive shaft comprising: 
a tubular portion (Fig. 12, at 18) extending between axial ends (Fig. 12, between 13 and 14) and being hollow (Fig. 2 shows an example of the cross-section of the shaft which is hollow), and there being deformations on the tubular portion (Fig. 12, grooves between the ribs 19), said deformations extending for a circumferential extent that is less than 180˚ (Fig. 12, the grooves at 18 extend less than 180 degrees circumferentially) about a central axis of said tubular portion (Fig. 12);
wherein there is a pair of deformation portions in spaced axial locations between said axial ends of the tubular portion (See image below and the rejection above under 35 USC § 112 regarding the “greater deformation portions” and “lesser deformation portion”), with each having a plurality of deformations spaced by a first distance (See image below, plurality of deformations of the indicated pair of deformation portions and each deformation are spaced by a first distance); and
wherein there is at least one deformation portion between the pair of deformation portions (See image below, indicated at the at least one deformation portion which is 
wherein the first distance is less than a second distance between the pair of deformation portions at the axial ends wherein said deformations are detents (See image below, indicated first distance is less than the indicated second distance and see rejection above under 35 USC § 112 regarding the first distance and second distance);
wherein the pair of deformation portions include at least two axially spaced deformation sets or at least three axially spaced deformation sets extending in a common circumferential extent (See image below, the indicated pair of deformation portions each can be interpreted as having at least two or three axially spaced sets extending in a common circumferential extent), with a first of the axially spaced deformation sets having deformations extending between first set circumferential ends (See image below, the first set have grooves extending circumferentially) and the deformations in a second of the axially spaced deformation sets extending between second set circumferential ends (See image below, the second set have grooves extending circumferentially) and said deformations in said second axially spaced deformation sets extend at least partially in a circumferential space between said first circumferential ends (See image below, for example, one of the grooves of the second set can be defined as circumferentially extending partially in a circumferential space between two circumferential ends of grooves of the first set).  

    PNG
    media_image1.png
    286
    701
    media_image1.png
    Greyscale

GKN does not expressly disclose the grooves are formed by deformation, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964. See MPEP 2113. Therefore, as the limitation of “deformations” does not impart a physical limitation which differentiates over the prior art, therefore the grooves of GKN are considered as reading on the limitation "deformations".
In regard to claims 4, 5, and 15-16, GKN discloses the drive shaft as set forth in claim 3, wherein there are two circumferentially spaced ones of said deformations in each of said axially spaced deformation sets or wherein there are three or more circumferentially spaced deformations in each of said axially spaced sets (Fig. 12, there are at least 2 or at least 3 circumferentially spaced grooves in each set as shown in the image above).  
In regard to claim 7, GKN discloses the drive shaft as set forth in claim 1, wherein said deformations are formed to be generally tangent to a radius from said central axis (Fig. 12, grooves at 18 are defined by the annular shape of the shaft and therefore the surface of each groove are generally tangent to the radius defined by the longitudinal axis of the shaft).  
In regard to claim 8, GKN discloses the drive shaft as set forth in claim 1, wherein said deformations are formed to have a central location which extends radially further away from said central axis (Fig. 12, grooves at 18 are defined by the annular shape of the shaft and result in an arc, therefore the center of each groove extend radially further away from the central axis).  
In regard to claim 17, GKN discloses the drive shaft as set forth in claim 1, wherein said deformations are detents (Fig. 12, grooves at 18) with a generally concave shape (Fig. 12, grooves at 18 are generally concave since the grooves define the annular shape of the shaft) formed about a single radius in a cross-section taken through a diameter of said tubular portion (Fig. 12).  

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over GKN (GB 2242959) in view of Fiedler (US 2014/0137700).
GKN discloses the drive shaft as set forth in claim 1, wherein the detents have a generally concave shape through a plane taken through a diameter of the tubular portion (Fig. 12, grooves at 18 are concave portions since the grooves define the annular shape of the shaft), but does not expressly disclose there are convex segments spaced on each end of said concave portion.
In the related field of shafts with circumferential grooves, Fiedler teaches a shaft with circumferential grooves (Fig. 7A, shaft at 12’’’ and grooves at 16) having smooth transitions at the corners of the grooves in order to avoid damage as disclosed in [0011].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified GKN in view of Fiedler such that the ends of the grooves include convex segments instead of sharp corners, since this would allow for avoiding damage to the shaft. 
Additionally, it has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed convex segments were significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)). In this case, it would have been obvious to one of ordinary skill in the art to have modified GKN to include convex segments at the corners of the grooves to .  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over GKN (GB 2242959) in view of Fiedler et al. (US 2014/0137700 hereinafter “Fiedler”) and further in view of Hibi et al. (US 8,104,963 hereinafter “Hibi”).
GKN discloses the drive shaft as set forth in claim 1, but does not expressly disclose the deformations are detents having a generally linear surface in a plane taken through a diameter of said tubular portion with shapes at each axial end of said generally linear portion which are at least one of convex and concave shapes.
In the related field of shafts with circumferential grooves, Hibi teaches a shaft with circumferential grooves (Fig. 7, shaft 21 and grooves 7) having a generally linear surface (Fig. 6B, linear surface 22b and shown to be mechanically equivalent to the concave and convex grooves shown in Figs. 6A and 6D).
It would have been obvious to one having ordinary skill in the art to have modified the grooves of GKN to be generally linear in order to have the advantage of a desired effect of a groove shape and adaptability for its intended use of various equivalent shapes such as linear, convex, or concave without limitation as taught by Hibi in 2:37-43 and 10:14-28.
In the related field of shafts with circumferential grooves, Fiedler teaches a shaft with circumferential grooves (Fig. 7A, shaft at 12’’’ and grooves at 16) having smooth transitions at the corners of the grooves in order to avoid damage as disclosed in [0011].

Additionally, it has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed linear surface and convex or concave segments were significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)). In this case, it would have been obvious to one of ordinary skill in the art to have modified the grooves of GKN to manufacture a linear surface to allow for reduced cost and material waste than a curved surface and including convex segments at the corners of the grooves would also allow for improved safety for a user by smoothing out sharp corners and allow for reduced stress concentration.  

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments that any ambiguity to claim 1 should be overcome with the current amendments and is supported by Fig. 4A, however, the Examiner disagrees because claim 1 is unclear regarding which portion is the “greater deformation portions” and which is the “lesser deformation portion” since the specification does not use the term “greater” or “lesser” when comparing the deformation portions and Figs 4A-4D show the deformation portions at 202 to be equal. 
In response to applicant’s argument that none of the prior art GKN, Fiedler or Hibi meets the amended claim 1, however, the Examiner disagrees because GKN meets the limitations of claim 1 under the interpretation that the “plural greater deformation portions” are a pair of deformation portions at the axial ends of the tubular portion and the “at least one lesser deformation portion” is at least one deformation portion between the pair of deformation portions. See the updated rejection under 35 USC § 112 regarding the “plural greater deformation portions”, “lesser deformation portion”, “first distance”, and “second distance” and see the updated rejection under 35 USC § 102. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McKee et al. (US 7,637,539) discloses a connector having a plurality of circumferential dimples. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679